— Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered February 7, 1990, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress statements made by him and physical evidence.
Ordered that the judgment is affirmed.
The evidence adduced at the suppression hearing established that the arresting officer’s decision to pull over the defendant’s motorcycle was premised upon his reasonable belief that the motorcycle was being operated without a rear license plate in violation of Vehicle and Traffic Law § 402 (1). Moreover, the arresting officer’s testimony was neither incredible as a matter of law nor supportive of the defendant’s present contention that the stop was employed as a pretext to investigate unrelated criminal activity (see, People v Ricciardi, 149 AD2d 742; see also, People v Francois, 155 AD2d 685, 686; cf, People v Llopis, 125 AD2d 416).
Finally, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. R, Hooper, Miller and O’Brien, JJ., concur.